UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2015. Commission File Number:000-31815 HYDROGENICS CORPORATION - CORPORATION HYDROGENIQUE (Translation of registrant's name into English) 220 Admiral Boulevard, Mississauga, Ontario, L5T 2N6 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ ] Form 40-F [x] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXHIBITLIST Exhibit Description Press Release dated May 6, 2015 titled "Hydrogenics Reports First Quarter 2015 Results" First Quarter 2015 Management's Discussion and Analysis of Financial Condition and Results of Operations First Quarter 2015 Consolidated Financial Statements and Results of Operations PowerPoint Presentation titled "Q1 2015 Investor Presentation" Form 52-109f2 -Certification of Annual Filings Full Certificate - Chief Executive Officer Form 52-109f2 -Certification of Annual Filings Full Certificate - Chief Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HYDROGENICS CORPORATION - CORPORATION HYDROGENIQUE Date: May 6, 2015 By: /s/ROBERT MOTZ Name:Robert Motz Title: Chief Financial Officer
